Reasons for Allowance
The following is an examiner's statement of reasons for allowance. 
Applicant's arguments (e.g., pgs. 9-11), with respect to independent claims 2 and 12 have been fully considered and are persuasive. The rejection of claims 2 and 12 has been withdrawn. For at least the reasons noted by Applicant, the prior art of record does not teach/suggest a method comprising and/or processor configured for, in combination with the remaining recited steps and/or elements, determining a number of unavailable values of the one or more stored values associated with the monitored glucose level; calculating an uncertainty parameter associated with the determined rate of change estimate based on the number of unavailable values of the one or more stored values; determining whether the uncertainty parameter is within a predetermined tolerance range; when the uncertainty parameter is not within the predetermined tolerance range, discarding the determined rate of change estimate; and when the uncertainty parameter is within the tolerance range, assigning the determined rate of change estimate to a selected bin of a plurality of predetermined bins, and displaying a trend arrow according to the selected bin.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meredith Weare/Primary Examiner, Art Unit 3791